Citation Nr: 0602301	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected left anterior cruciate ligament 
reconstruction, with degenerative changes.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a left knee 
injury, with instability.  

3.  Entitlement to service connection for a claimed cervical 
spine disorder, to include as secondary to the veteran's 
service-connected left knee disorders.  

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  






REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.  
The Board remanded this case back to the RO in February 2005.  

The issue of TDIU rating is being addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The service-connected left anterior cruciate ligament 
reconstruction with degenerative changes is shown to be 
manifested by a disability picture of functional loss due to 
pain that more nearly approximates that of extension limited 
to 20 degrees.  

2.  The service-connected left knee disability is not shown 
to be manifested by more than mild instability or recurrent 
subluxation.  

3.  The veteran did not manifest a cervical spine disorder in 
service or within one year thereafter.  

4.  Any currently demonstrated cervical spine disc disease or 
arthritis is not shown to have been due to any event or 
incident of the veteran's period of service or to have been 
caused or aggravated by his service-connected left knee 
disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected left anterior cruciate 
ligament reconstruction, with degenerative changes, of the 
basis of limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Code 5261 (2005).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent the service-connected left knee 
disability on the basis of instability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including Diagnostic Code 
5257 (2005).  

3.  The veteran is not shown to have cervical spine 
disability manifested by disc disease or arthritis due to 
disease or injury that was incurred in or aggravated by 
service; nor may any arthritis be presumed to have been 
incurred in service; nor is any cervical disc disease or 
arthritis proximately due to or the result of service-
connected left knee disability.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued from August 2002 to 
March 2005.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, several of the noted "duty to assist" letters were 
issued subsequent to the appealed rating decisions.  However, 
as indicated above, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Claims for increased evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a June 1985 rating decision, the RO granted service 
connection for chondromalacia patella of the left knee in 
view of in-service treatment for left knee symptomatology.  A 
10 percent evaluation was assigned, effective in May 1984.  

Following left knee surgery, the RO, in an August 1986 rating 
decision, recharacterized the veteran's disorder as status 
post anterior cruciate ligament reconstruction of the left 
knee and assigned a 20 percent evaluation in April 1986.  

The veteran's July 2002 VA orthopedic examination revealed 
left knee extension from 0 to 15 degrees and flexion from 0 
to 130 degrees.  There was no effusion, but there was some 
enlargement of the knee as a whole and some large and 
palpable spurs over the mediofemoral and tibial condyles, as 
well as a small spur over the lateral condyle of the femur.  
The medial collateral ligament was unstable, and there was 
mild cruciate laxity and some rotational instability.  The 
veteran had a left-sided limp.  The diagnosis was that of 
severe post-traumatic arthritis of the left knee.  

A VA treatment record from September 2002 indicates a lack of 
10 degrees of left knee extension, with flexion to 140 
degrees.  The knee was stable to varus and valgus stress.  
The X-ray studies showed osteophyte formation within the 
patellofemoral joint, as well as in the medial joint 
compartment.  

The November 2002 VA general medical examination revealed 
left knee tenderness on palpation of the posterior and medial 
portions, with extension to 15 degrees passively and to 10 
degrees actively and flexion to 120 degrees passively and to 
125 degrees actively.  Knee testing revealed clicking but no 
laxity.  The diagnosis was that of severe post-traumatic 
arthritis of the left knee.  

A December 2002 report from Joshua Siegel, M.D., indicates a 
flexion contracture to about 10 degrees, with 115 degrees of 
left knee flexion.  Dr. Siegel also noted crepitation with 
motion, with "a lot of his pain" localized over the medial 
retinaculum and medial joint line.  

The January 2003 VA orthopedic examination revealed left knee 
flexion of 3/5 and extension of 4/5, with more pain on 
flexion than on extension.  There was mild-to-moderate joint 
line tenderness medially and mild joint line tenderness 
laterally.  McMurray sign was positive.  

The diagnosis was that of moderate to severe osteoarthritis 
of the left knee, residuals following anterior cruciate 
ligament repair, with chronic left knee pain and a decrease 
in range of motion.  

In September 2003, the veteran underwent a further VA 
orthopedic examination, during which he reported having 
flare-ups in his left knee that kept him from walking more 
than two blocks and caused difficulty with walking up stairs.  

The examiner noted bony deformities in the medial and lateral 
aspects of the left knee, with no swelling or effusion.  The 
range of motion studies revealed extension to 15 degrees and 
flexion to 125 degrees, with pain on motion and moderate 
crepitus.  

There was mild instability noted on valgus strain, but none 
on varus strain.  Also, there was pain on testing of the 
medial ligaments, and the veteran walked with a limp.  

The diagnosis was that of a left knee medial meniscus tear 
with multiple subsequent surgeries, resulting in traumatic 
arthritis.  The examiner further noted that the veteran's 
left knee pain, weakness, and fatigability "would 
significantly limit his functional ability during flare-ups, 
to the point that he is essentially immobilized."  

In an October 2003 rating decision, the RO assigned a 
separate 10 percent evaluation for the service-connected 
residuals of a left knee injury, with instability, in view of 
VAOPGCPREC 23-97 (July 1, 1997).  This evaluation was 
effectuated as of February 2002; as the evaluation stems from 
the initial claim for an increased evaluation, it is also 
presently on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

During his July 2004 VA hearing, the veteran described 
continued left knee pain and indicated that he was scheduled 
for left knee surgery later in the same month.  

The veteran underwent a left knee arthroscopy at a VA 
facility in July 2004, with debridement and excision of loose 
bodies and a partial medial meniscectomy.  Consequently, in a 
September 2004 rating decision, the RO assigned a temporary 
total evaluation for convalescence under 38 C.F.R. § 4.30 
from July 19 until September 1 of 2004.  

During his May 2005 VA orthopedic examination, the veteran 
reported the use of a knee brace and described instability, 
pain, stiffness, weakness and subluxation of the left knee.  

The examination revealed an active range of motion from 0 to 
90 degrees and passive range of motion from 0 to 95 degrees.  
The examiner noted an additional loss of motion of 20 to 25 
degrees on repetitive use, due to pain.  There was mild 
medial and lateral instability.  

Also, the examination revealed effusion, crepitus, and a 
positive McMurray test.  The examiner described moderate 
effects on most activities, with severe effects on recreation 
and prevention of participation with sports.  

In this case, the RO has assigned a 20 percent evaluation for 
left anterior cruciate ligament reconstruction, with 
degenerative changes of the left knee, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, while a separate 10 percent 
evaluation has been assigned for residuals of the left knee, 
with instability, under Diagnostic Code 5257.  

The Board has first considered the 20 percent evaluation 
under Diagnostic Code 5261.  Under this section, a 20 percent 
evaluation is assigned for extension of the leg limited to 15 
degrees.  A 30 percent evaluation contemplates extension 
limited to 20 degrees, while a 40 percent evaluation is 
warranted for extension limited to 40 degrees.  

Although the veteran's range of motion findings of the left 
knee have varied considerably over the course of this appeal, 
there is evidence showing actual extension limited to 15 
degrees from September 2003.  

The Board also notes the frequent references to severe 
osteoarthritis of the left knee, as well as the recent 
surgery and repeated findings of painful motion and 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. § 4.40, 4.45.  

In view of all of these findings, the Board has determined 
that the evaluation for the service-connected left knee 
disability manifested by arthritis more closely approximates 
the criteria for an increased rating of 30 percent, but not 
more, under Diagnostic Code 5261.  

The Board further observes that there is no evidence of 
ankylosis of the left knee, as would warrant consideration 
under Diagnostic Code 5256.  

Also, the Board is aware that a separate evaluations may, in 
certain cases, be assigned for flexion and extension under 
VAOPGCPREC 9-2004 (September 17, 2004).  

However, the veteran's limitation of flexion of the left knee 
has been very slight (e.g., 90 degrees and greater), and 
Diagnostic Code 5260 only contemplates flexion limited to 60 
degrees or less.  As such, a separate evaluation for flexion 
is not warranted.  

As to the 10 percent evaluation on the basis of left knee 
instability, the Board is aware that Diagnostic Code 5257 
allows for a 10 percent evaluation in cases of slight 
recurrent subluxation or lateral instability, while a 20 
percent evaluation is assigned in moderate cases.  

In the case at hand, the examinations have shown left knee 
instability in several, but not all cases.  However, 
instability, when shown, has not been more than mild in 
degree.  For example, mild instability was shown on the May 
2005 VA examination.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257 contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45, 
which concern the applicability of a higher evaluation in 
cases of such symptomatology as painful motion and functional 
loss due to pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In view of the noted criteria, the Board finds no basis for 
an evaluation in excess of 10 percent for the service-
connected left knee instability.  

Overall, the evidence supports a 30 percent evaluation for 
left anterior cruciate ligament reconstruction, with 
degenerative changes, and the appeal is granted to that 
extent.  

However, the evidence is against the claim for an initial 
evaluation in excess of 10 percent on the basis of 
instability, and the appeal is denied as to that claim.  See 
38 C.F.R. § 4.7.  

In this regard, the Board is aware that the veteran underwent 
left knee surgery in July 2004, during the pendency of this 
appeal.  However, the RO appropriately awarded a temporary 
100 percent evaluation for convalescence from July 19 until 
September 1 of 2004, and the Board finds that this temporary 
schedular grant fully contemplates the additional short-term 
disability resulting from VA surgery.  



III.  Entitlement to service connection for a cervical spine 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's service medical records are entirely negative 
for neck or cervical spine symptomatology.  

A September 2002 VA x-ray report contains the first medical 
evidence of spondylitis of C5-C6 and C6-C7.  An August 2003 
MRI report indicates multi-level disc osteophytosis resulting 
in flattening of the spinal cord and spinal stenosis, as well 
as neural foraminal stenosis, most severe at the C5-C6 level.  

In a September 2003 statement, a VA doctor noted that the 
veteran had a cervical spine disorder and that this disorder 
was at least as likely as not secondary to the veteran's 
service-connected left knee and lumbar spine disorders.  

Subsequently, in October 2003, the veteran underwent a VA 
spine examination, with an examiner who reviewed the claims 
file.  This examiner determined that there was no etiological 
relationship between the veteran's left knee disorder and 
arthritis of the spine.  

The examiner noted that the spinal changes were the result of 
chronic, idiopathic degenerative disc disease and arthritis 
and were unrelated to the old knee trauma.  

The veteran underwent a further VA orthopedic examination in 
May 2005, again with an examiner who reviewed his claims 
file.  This examiner determined that the veteran's cervical 
spine disorder was "less likely as not" caused by his left 
knee disability, as it was unlikely that his knee condition 
would cause arthritis in the upper spine (neck).  

The VA examiner reiterated this opinion in a May 2005 
addendum, and a further addendum from the same month reflects 
that arthritis of the knee is not known to aggravate cervical 
conditions, as an antalgic gait is unlikely to worsen a 
condition associated with the cervical spine.  

In this case, there is no evidence whatsoever directly 
linking the veteran's cervical spine disorder with service.  
The Board notes, however, that there is both positive and 
negative evidence with regard to the alternate theory of 
secondary service connection due to service-connected left 
knee disorders.  

In this regard, the Board is aware that the September 2003 VA 
opinion is supportive of the veteran's contention that his 
cervical spine disorder is secondary to his left knee 
disorders.  

However, this opinion does not appear to be based on a 
comprehensive claims file review.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Winsett v. West, 11 Vet. 
App. 420 (1998) (there exists no "treating physician rule" 
under which a treating physician's opinion would be given 
greater weight than that of a VA or other physician).  

Moreover, this opinion is very cursory and is not supported 
by a complete rationale.  Accordingly, the Board accords it 
minimal probative value.  

By contrast, the May 2005 VA examination report and 
subsequent addenda contain opinions that were based on a 
complete claims file review.  

These opinions, which do not support the veteran's claim, 
were also accompanied by a complete rationale encompassing a 
description of the absence of a known etiological 
relationship between an antalgic gait and the cervical spine.  
As such, the Board accords these opinions substantial 
probative value.  

Given the greater probative value of the May 2005 opinions as 
contrasted to the September 2003 opinion, the Board finds 
that the preponderance of the medical evidence does not 
support the conclusion that the veteran's cervical spine 
condition was caused or aggravated by his service-connected 
left knee disability.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
July 2004 VA hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a cervical spine 
disorder, to include as secondary to his service-connected 
left knee disability , and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased evaluation of 30 percent for the service-
connected left anterior cruciate ligament reconstruction with 
degenerative changes on the basis of limitation of motion is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  

An initial evaluation in excess of 10 percent for the 
service-connected left knee disability on the basis of 
instability or recurrent subluxation is denied.  

Service connection for a cervical spine disorder, to include 
as secondary to the service-connected left knee disability is 
denied.  





REMAND

With the grant noted hereinabove, the service-connected 
disabilities now include a mood disorder (50 percent); low 
back strain (40 percent); left anterior cruciate ligament 
reconstruction, with degenerative changes (30 percent); and 
residuals of a left knee injury, with instability (10 
percent).  

As applied to 38 C.F.R. § 4.25, the veteran has a combined 
evaluation of 80 percent.  This evaluation meets the criteria 
for schedular consideration of entitlement to TDIU under 
38 C.F.R. § 4.16(a).  

For the criteria for entitlement to TDIU to be met, however, 
there still must be a showing that the veteran is rendered 
unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

In this case, there exist inconclusive and somewhat 
contradictory findings as to the veteran's long-term 
employment capability.  The Board observes that the veteran 
was enrolled in a vocational rehabilitation program in 2003, 
and it was noted that he was "training with [a] mortgage 
company and loves it" during VA treatment in January 2005.  

However, the veteran was described as unemployable in a June 
2003 VA doctor's statement, and a further VA statement from 
August 2004 indicates that he had been unable to work since 
June of that year.  

Moreover, the examiner who conducted the aforementioned May 
2005 VA examination, in describing the veteran's left knee 
disability, listed "[n]ot [e]mployed" under "effects of 
the problem on occupational activities."  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, with an examiner who has 
reviewed his claims file.  This examiner 
should focus exclusively on the veteran's 
service-connected mood disorder, low back 
strain, and left knee disorders.  The 
examiner should then render an opinion as 
to whether these specific disorders, in 
and of themselves, render the veteran 
unable to secure or follow a 
substantially gainful occupation.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.  

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to TDIU.  
If this claim remains denied, the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


